Title: To George Washington from Major General Israel Putnam, 23 June 1777
From: Putnam, Israel
To: Washington, George

 

Dear Genl
Peekskill [N.Y.] 23rd June 1777

Since my last, Part of the Cloathing has arrived and more is near at Hand. We shall have a Supply of Shirts, Rifle Shirts, Waistcoats, Overalls, and Shoes—Coats Breeches or Stockings we do not expect.
Genl McDougall’s Brigade are on their Return, and will recross the River, to Day—Genl Nixon holds himself in Readiness, agreeable to your Orders, he is quartered in the Houses at Peekskill, that he may be more convenient to the Boats, for which I have sent up the River—I have ordered Genl Glover with his Brigade to take Post somewhere between W. Plains and the Enemy, as shall be found most adviseable, he waits only for the Cloathing and Tents, which last I hear are also on the Way. I have the Honour to be sir Your Affectionate humble Servt

Israel Putnam


P.S. is this to be Considred as Seperait Department the reson of my asking is to know Whathor I am alowed a Secretary & Dbt. Agant Ginrol or no.


I.P.
